DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A power converter, comprising: a plurality of interleaved primary phase legs on a primary side of the power converter, the plurality of interleaved primary phase legs comprising a plurality of primary resonant tank circuits; a plurality of interleaved secondary phase legs on a secondary side of the power converter; and a transformer between the primary side and the secondary side of the power converter, the transformer comprising a magnetic core having a plurality of core legs, wherein: a primary winding of one of the plurality of interleaved primary phase legs extends around a first core leg of the transformer and extends around a second core leg of the transformer; a secondary winding of one of the plurality of interleaved secondary phase legs extends around the first core leg and extends around the second core leg; and a first ratio of turns of the primary winding around the first core leg to the secondary winding around the first core leg is different than a second ratio of turns of the primary winding around the second core leg to the secondary winding around the second core le
Regarding claim 15, the prior art of record in combination does not disclose the limitation: A power converter, comprising: a plurality of interleaved primary phase legs on a primary side of the power converter, the plurality of interleaved primary phase legs comprising a plurality of primary resonant tank circuits; a plurality of interleaved secondary phase legs on a secondary side of the power converter; and a transformer between the primary side and the secondary side of the power converter, the transformer comprising a magnetic core having a plurality of core legs, wherein: a primary winding of one of the plurality of interleaved primary phase legs extends around a first core leg of the transformer and extends around a second core leg of the transformer; a secondary winding of one of the plurality of interleaved secondary phase legs extends around the first core leg and extends around the second core leg; a first ratio of turns of the primary winding around the first core leg to the secondary winding around the first core leg is different than a second ratio of turns of the primary winding around the second core leg to the secondary winding around the second core leg; and the plurality of primary resonant tank circuits are electrically coupled in at least one of a delta-connected configuration or in a common Y-node configuration. Claims 16-20 are allowed based on their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        
/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839